DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ argument and amendments to the claims filed on October 28, 2021 have been received and entered. Claims 1, 5, 62, 73 -75 have been amended, while claims 2, 4, 7-38, 40, 42, 46, 48-49, 53, 55, 61, 65, 70 have been canceled. Claims 1, 3, 5-6, 39, 41, 43-45, 47, 50-52, 54, 56-60, 62-64, 66-69, 71-74 and 75 are pending in the instant application. 
Election/Restrictions
Applicant's election with traverse of claim 1-7 (group I) in the reply filed on September 11, 2018 was acknowledged.  The traversal was on the ground(s) that no undue burden in searching all the claims and therefore claims in all the groups should be examined together.  This was not found persuasive for the reasons set forth in non-final office action mailed on October 19, 2018. Therefore, the requirement was deemed proper and was therefore made FINAL.
Claims 39, 41, 43-47, 50-52, 54, 56-58, 69-72 remain withdrawn to non-elected invention are also withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/27/2018 and 07/25/2019.
Priority
Instant application claims priority from foreign application JP2017-001445, filed on 01/06/2017 that claims priority from JP 2016-053074 filed on 03/16/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1, 3, 5-6, 59-60, 62-64, 66-68, 73-74 and 75 are under consideration. 

Withdrawn -Claim Rejections - 35 USC § 103
Claim 75 is rejected in modified form under 35 U.S.C. 103 as being unpatentable over Kabashima-Niibe et al (Cancer Science, 2013, 104: 157–164)/Kim et al (Breast Cancer Research and Treatment 85: 281–291, 2004) as evidenced by Scarlett C (Front Physiol. 2013, 4(56), 1-7) and further in view of Yeung et al (PLOS One, e0144139. Dec. 2015, 1-22)
Applicant’s amendments to the claims introducing the limitation “wherein a cell number ratio of cocultured cells (cancer cells: vascular endothelial cells mesenchymal cells) is 10 : 1 to 100 : 5 to 100”, obviates the basis of the rejection. Therefore, the previous rejections of claims 
	Claim 1, 3, 5, 60, 62, 65, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al (PLOS One, e0144139. Dec. 2015, 1-22) as evidenced by Thompson et al (Head and Neck Pathol (2009) 3:252–259), Takebe et al (Nature Protocol, 2014, 9, 396-409) and Kabashima-Niibe et al (Cancer Science, 2013, 104: 157–164, art of record).
Applicant’s amendments to the claims limiting the scope of type of cancer, obviates the basis of the rejection. Therefore, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. 

Maintained & New -Claim Rejections - 35 USC § 103- necessitated by amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 5-6, 59-60, 62-68, 73, 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (Lung Cancer 75 (2012) 167– 177, art of record)/ Kabashima-Niibe et al (Cancer Science, 2013, 104: 157–164, art of record) as evidenced by Yeung et al (PLOS One, e0144139. Dec. 2015, 1-22, art of record), Scarlett C (Front Physiol. 2013, 4(56), 1-7) and Taniguchi et al (WO/2013/047639, dated 040/4/2013, or USPGPUB 20140289877). 
It is noted that Examiner has relied on a U.S. published application no. 20140289877 (Taniguchi et al) as being an English translation of the cited WIPO document, while relying solely on the WIPO document for the rejection.
Claims are directed to product by process claim (see MPEP 2113) "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
With respect to claims 1, 5, 59-60, 62, 64-65, 67-68, 73-75, Hsu teaches co culturing of lung cancer cell A549 with mesenchymal stem cells (see figure 2A, page 168, col. 2, 2.5). The 
With respect to claim 5-6, 73-75, Hsu et al teach A549 cells co cultured with MSCs exhibited expression of pluripotency MSC markers and chemo resistance (see figure 3). It is disclosed that combination of cisplatin and gemcitabine was significantly reduced apoptosis in A549 cells mixed with MSCs compared to A549 cells alone suggesting drug screening model for chemo-resistance (see page 169, col. 2, para. 3). 
Likewise, regarding claims 1, 5, 63, 66, 74, 75, Kabashima-Niibe teaches co culturing of pancreatic cancer PANC-1 cells with mesenchymal stem cells (see figure 2A). The results show that co cultures of MSCs with Pancreatic cancer PANC-1 cells enhanced sphere formation (see figure 3). Kabashima-Niibe further teaches that Positive staining of stromal cells for a-SMA was primarily localized in the area where cancer ducts lost well-defined glandular structures (see figure 1d). It is further disclosed that co culture of MSCs, and pancreatic cancer (SP) cells become relatively resistant as cells remained alive after incubation with TRAIL (see page 161, col. 1, last para.). Kabashima-Niibe teaches co culturing cancer cell and MSC, wherein number of MSC is twice that of cancer cells in the co-culture mixture. Specifically, Kabashima-Niibe teaches co-culturing 50000 cancer cell with 100000 MSC, wherein cancer cell to MSC is at a ratio of 10:20 (page 158, col. 1, para. 4). 
Regarding claims 1, 3, 5, 60, 62, 65, 67-68, Yeung et al provide evidence of successfully reconstituting a 3-dimensional cancer organoid reproducing a cancer microenvironment by co culturing a cancer cells ( (NBC)), mesenchymal stem cells (MSC) and endothelial cells (HUVEC) in collagen microencapsulation (see S2 figure). It is disclosed that Neuroblastoma represents a cancer of epithelial cells while MSCs in collagen provides a stroma-like environment (see page 16, para. 2, figure S2). Yeung et al teaches 3-dimensional cancer organoid reproducing a cancer microenvironment is for tumor and not for pancreatic cancer cells (see page 16, para. 2). It is relevant to note while Yeung et al teach enter of the microsphere may sense hypoxic signal and at different days and high cell densities, there were a lot of “voids” in the 3D tumor-like tissue that results in formation of lumens (see page 17, para. 1. Yeung teaches mixing cancer cells to MSC at varying ratio including 0:100, 20: 80, 50:50, 80:20 and 100:0 (see figure 1). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Scarlett describes increasing evidence that the tumor microenvironment influences tumor proliferation and survival, metastasis, resistance to therapy and escape from immune control (see page 2, col. 1, last para.). It is further disclosed that bone marrow derived cells including MSC, endothelial cells and cancer cells contribute to the tumor microenvironment following recruitment to the desmoplastic stroma and differentiation into multiple cell types promoting tumor progression (see figure 1). The combination provide motivation to use cancer cells, MSC and EC in a cellular microenvironment to produce an organoid, but differ from claimed invention by not disclosing cell number of co cultured cells is 10:1 to 100:5 to 100. 
 Taniguchi et al teach an organ bud capable of being organoid, comprising culturing an organ cell together with a vascular endothelial cell and a mesenchymal cell with no use of a scaffolding to form an organ bud or organoid, wherein the organ cell may be from liver or pancreases, lung (see para. 107 108 and claims in ‘877). It is further disclosed that the organoid is formed from co culturing separated organ cells with mesenchymal cells and vascular endothelial cells (example 1-3). It is further disclosed that clusters contained cytokeratin immunostaining confirmed the formation of bile duct-like structures inside the clusters (see figure 21, para. 109). It is further disclosed that culture ratios of the three cell types in co culture are not particularly limited as long as the ratio enables the formation of organ buds. Taniguchi et al discloses a preferable cell count ratio as organ cell: vascular endothelial cell: undifferentiated mesenchymal cell to 10:10-5 (see para. 112).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to modify the co-culture of cancer cells (non-pancreatic lung cancer cells, or pancreatic cancer cells) with MSC reconstituting a 3-dimensional cancer organoid reproducing a cancer micro- environment as disclosed in  Hsu/Kabashima-Niibe by further including endothelial cells as suggested by Scarlett and reduced to practice by Yeung  et al in different ratio for various time period until formation of duct-like’’ spaces arranged around a central lumen to facilitate tumor organoid as disclosed in Yeung, said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported 3-dimensional tissue reproducing a cancer microenvironment for coculturing could use tumor cells along with endothelial cells and mesenchymal stem cells to facilitate tumor organoid (supra). It would be further obvious to one of ordinary skill in the art to optimize the cell number in the co culture by increasing the number of MSC as compared to cancer and/or endothelial cells such that ratio enables the formation of buds and increase sphere formation, and that the capability of A549 and CL1-5 cells to form tumors (see page 172, col. 2, Hsu et al). It would be routine optimization to adjust cell number of each cell in tri culture because Hsu and Kabashima-Niibe both teach co-culturing cancer cell to MSC at a ratio of 5:10, 10:30 or 10:90 while Taniguchi et al teaches optimization of ratio of each type of cell is (human organ cells: HUVECs) to 10:10-5. The person of ordinary skill in the art would have found it obvious to optimize within the non-critical broadly claimed ratio taught by both publication because Hsu and Kabashima-Niibe teaches that higher proportion of MSC within the mixture of tri culture enables the formation of buds. Further combination of references also discloses how to optimize In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  One who would practice the invention would have had reasonable expectation of success because Yeung, Scarlett had already embraced the potential of using cancer cells, endothelial cells and MSC in organoid formation. Therefore, given that combination of MSC, cancer cells and vascular endothelial cell co-culture were known to form organoid when admixed at varying cells number, it would obvious to one of ordinary skill in the art to combine these three cells each of which is taught by the prior art to be useful for the same purpose in formation of cancer organoid. In the instant case the idea of combining them flows logically from their having been taught in the prior art. The limitation of ductal structure would be implicit to the pancreatic organoid as evidenced from the Kabashima-Niibe. In the instant case combination of reference teach same cancer organoid as claimed and therefore, prior art cancer organoid must necessarily be capable of performing the intended use, then it meets the claim limitation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 73-75 are rejected in modified form under 35 U.S.C. 103 as being unpatentable over Kabashima-Niibe et al (Cancer Science, 2013, 104: 157–164)/ Hsu et al (Lung Cancer 75 (2012) 167– 177, art of record) as evidenced by Scarlett C (Front Physiol. 2013, 4(56), 1-7) , Yeung et al (PLOS One, e0144139. Dec. 2015, 1-22) and Takebe et al (Nature Protocol, 2014, 9, 396-409)..
With respect to claims 73-75,  Kabashima-Niibe teaches co culturing of pancreatic cancer PANC-1 cells with mesenchymal stem cells (see figure 2A). The results show that co cultures of MSCs with Pancreatic cancer PANC-1 cells enhanced sphere formation ( (see figure 3). Kabashima-Niibe further teaches that Positive staining of stromal cells for a-SMA was primarily localized in the area where cancer ducts lost well-defined glandular structures (see figure 1d). It is further disclosed that co culture of MSCs, and pancreatic cancer (SP) cells become relatively resistant as cells remained alive after incubation with TRAIL (see page 161, col. 1, last para.). 
Likewise, regarding claim 73 Hsu teaches co culturing of lung cancer cell A549 with mesenchymal stem cells (see figure 2A, page 168, col. 2, 2.5). The results show that co cultures of MSCs with A549 and CL1-5 increases sphere formation in a dose dependent manner (see figure 2). It is further disclosed that MSCs are recruited in large number in the stroma (see page 172, col. 2, para. 1).  Hsu further discloses that A549 are lung epithelial cells (see page 174, col. 2, para. 2). Hsu teaches co culturing cancer cell (lung cancer) and MSC, wherein number of 
Scarlett describes increasing evidence that the tumor microenvironment influences tumor proliferation and survival, metastasis, resistance to therapy and escape from immune control (see page 2, col. 1, last para.). It is further disclosed that bone marrow derived cells including MSC, endothelial cells and cancer cells contribute to the tumor microenvironment following recruitment to the desmoplastic stroma and differentiation into multiple cell types promoting tumor progression (see figure 1). The combination provide motivation to use MSC and EC in a cellular microenvironment to produce an organoid, but differ from claimed invention by not disclosing co-culturing of mesenchymal cells with EC for a reconstituted cancer organoid. 
Regarding claims 73-75, Yeung et al provide evidence of successfully reconstituting a 3-dimensional cancer organoid reproducing a cancer microenvironment by co culturing a cancer cells ( (NBC)), mesenchymal stem cells (MSC) and endothelial cells (HUVEC) in collagen microencapsulation (see S2 figure). It is disclosed that Neuroblastoma represents a cancer of epithelial cells while MSCs in collagen provides a stroma-like environment (see page 16, para. 2, figure S2). Yeung et al teaches 3-dimensional cancer organoid reproducing a cancer microenvironment is for tumor and not for pancreatic cancer cells (see page 16, para. 2). It is relevant to note while Yeung et al teach enter of the microsphere may sense hypoxic signal and at different days and high cell densities, there were a lot of “voids” in the 3D tumor-like tissue that results in formation of lumens (see page 17, para. 1. Yeung teaches mixing cancer cells to MSC at varying ratio including 0:100, 20: 80, 50:50, 80:20 and 100:0 (see figure 1). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is apparent from the figure S2 that number of MSC expressing GFP is much higher in number as compared to cancer cells expressing red dye and endothelial cells expressing blue fluorescence. The ratio of three cells type appears to meet the ratio of 10:1 to 100:5 to 100 as broadly claimed. 
Takebe et al teaches optimization of ratio of each type of cell is (human iPSC-HEs: HUVECs: hMSCs) to 10:7:2, while Kabashima-Niibe teaches co culturing cancer cell and MSC, wherein number of MSC is twice that of cancer cells in the co-culture mixture.  Kabashima-Niibe further teaches that Positive staining of stromal cells for a-SMA was primarily localized in the area where cancer ducts lost well-defined glandular structures (see figure 1d). It is further disclosed that co culture of MSCs, and pancreatic cancer (SP) cells become relatively resistant as cells remained alive after incubation with TRAIL (see page 161, col. 1, last para.).  Specifically, Kabashima-Niibe teaches co-culturing 50000 cancer cell with 100000 MSC, wherein cancer cell to MSC is at a ratio of 10:20 (see page 158, col. 1, para. 4).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to characterize the reconstituted 3-dimensional cancer organoid reproducing a cancer microenvironment as disclosed in Kabashima-Niibe/Hsu by culturing three cells in different ratio for various time period until formation of duct-like’’ spaces arranged around a central lumen as disclosed in Yeung et al by incorporating ES with ancer cells (pancreatic cancer cells or lung cancer cells) such as one disclosed in Kabashima-Niibe/Hsu, said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to characterize the reconstituted 3-dimensional cancer organoid so because prior art explicitly using potential 3D model of Yeung for cancer niche studies (page 17, para. 3). It would routine optimization to adjust cell number of each cell in tri culture of Yeung et al that  led to reconstituted 3-dimensional cancer organoid reproducing a cancer microenvironment   Kabashima-Niibe teaches co-culturing cancer cell to MSC at a ratio of 10:20, while Takebe et al teaches optimization of ratio of each type of cell is (human organ cells: HUVECs2) to 10:7.  The person of ordinary skill in the art would have found it obvious to optimize within the wide ratio in view of both publications because Kabashima-Niibe/Hsu and Yeung  teaches that this higher proportion of MSC within the mixture of tri culture enables the formation of buds and also teaches how to optimize the ratio of pancreatic cancer cells to MSC.  One who would practice the invention would have had reasonable expectation of success because Yeung  and  Kabashima-Niibe disclose the same composition containing essentially the tumor cells, mesenchymal cells, and human umbilical endothelial cells in a microenvironment of cancer similarly to the present invention therefore formation of ductal structure suggested in Yeung and Kabashima-Niibe observed in tumor a would be implicit to the reconstituted cancer organoid reproducing the cancer microenvironment. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant assert that claims have been amended to recite specific type of cancer cells commensurate with superior results observed with the recited range of cell ratio. Applicant argues that a cell number ratio of cocultured cells (cancer cells: vascular endothelial cells: mesenchymal cells) being in the range of (10: 1 to 100: 5 to 100) was critical in achieving stroma-rich organoids with excellent formation of vascular endothelial cell network. As shown in Figure 13 of the instant specification, the claimed coculture cell ratio (organ cell : vascular endothelial cell : mesenchymal cell) being 10: 7: 10 (.e., “High hMSC” sample) or 10: 7: 5 (.e., “Mid hMSC” sample), resulted in a stroma-rich organoid with excellent formation of vascular  Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument of unexpected results, it should be noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, prior art of Hsu teaches co-culturing cancer cell to MSC at a ratio of 10:30 or 10:90 (see page 158, col. 1, para. 4), while Taniguchi et al or Takebe discloses organ cell: vascular endothelial cell is 10:10 or 10:7, thus the relevance of Applicants' arguments with respect to higher proportion of MSC in the co-culture mix with cancer and endothelial cells is not apparent. Furthermore claim recite a wide range of endothelial cells (1-100) that is about the same as MSC (5-100), therefore, applicant’s argument of higher proportion of MSC in the co-culture mix with endothelial cells is not apparent. 
Additionally, the higher proportion of MSC as compared to  lung cancer cells are described by Hsu et al for the tumor organoid formation. Such methodology for vascularized organoid formation in a tri-culture model with endothelial cells was considered routine in the prior art as evident from the teaching of Yeung. Therefore, the fact that higher proportion of MSC in the mixture with cancer and endothelial cell to produce stroma rich tumor organoid is an expected result, and is the goal behind incorporating higher proportion of MSC in the co-culture. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Further, Unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Figure 13 of instant application shows 1 to 100: 5-100.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Yeung et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of co-culturing cancer cells (NBC), mesenchymal stem cells (MSC) and endothelial cells (HUVEC) (see S2 figure) is to produce a reconstituted 3-dimensional cancer organoid reproducing a cancer microenvironment. Yeung in describing the tumor organoid teaches tumor represents a cancer of epithelial cells while MSCs in collagen provides a stroma-like environment (see page 16, para. 2).  Thus, Yeung et al teaches cancer cells, MSCs and human endothelial cells for a triculture model of the tumor niche (see Figure S2 and page 17, para. 2) similar to one claimed reconstituted 3-dimensional cancer organoid. Yeung further teaches mixing cancer cells (NBC) to MSC at varying ratio including 0:100, 20: 80, 50:50, 80:20 and 100:0 (see figure 1). it is noted that prior art teaches Hsu teaches co-culturing 10000 cancer cell (A549) with 30000 or 90000 MSC, wherein cancer cell to MSC is at a ratio of 10:30 or 10:90 (see page 158, col. 1, para. 4). Thus, ratio of cancer cell to MSC disclosed in Hsu falls between claimed ratio of 10: 5 to100. Taniguchi et al and Takebe discloses a preferable cell count ratio as organ cell: vascular endothelial cell is 10:10 or 10:7 that also falls between broadly claimed ratio of 10: 1 to 100. It would be obvious to one of ordinary skill in the art to optimize the cell number in the co culture by increasing the number of MSC as compared to cancer and/or endothelial cells such that ratio enables the formation of buds and increase sphere formation, and that the capability of A549 and CL1-5 cells to form tumors (see page 172, col. 2, Hsu et al). Hsu and Kabashima-Niibe both teach co-culturing cancer cell to MSC at a ratio of 10:30 or 10:90, while Taniguchi et al teaches optimization of ratio of each type of cell is (human organ cells: HUVECs: hMSCs) to 10:10-5:2-1. The person of ordinary skill in the art would have found it obvious to optimize within the non-critical broadly claimed ratio taught by because art teaches higher proportion of MSC within the mixture of tri culture enables the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is apparent from the figure S2 (Yeung et al ) that number of MSC expressing GFP is much higher in number as compared to cancer cells expressing red dye and endothelial cells expressing blue fluorescence. The ratio of three cells type appears to meet the ratio of 10:1 to 100:5 to 100 as broadly claimed. 
A person of skill in the art would be motivated to modify the co-culture of cancer cells (non-pancreatic lung cancer cells, or pancreatic cancer cells) with MSC reconstituting a 3-dimensional cancer organoid reproducing a cancer micro- environment as disclosed in  Kabashima-Niibe/Yeung by further including endothelial cells as suggested by Scarlett or Yeung  et al in different ratio for various time period until formation of duct-like’’ spaces arranged around a central lumen to facilitate tumor organoid as disclosed in Kabashima-Niibe and Taniguchi, with a reasonable expectation of success.
Examiner’s note: Applicant is requested to contact Examiner to resolve the pending
issues to put instant application in condition for allowance.

Withdrawn-Claim Rejections - 35 USC § 112
Claim 74 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amendments to the claims obviate the basis of the rejection. 
Conclusion
No claims allowed.

Benton et al (PLoS One , 2015, 1-18) teaches in vitro microtumor model using a tumor-aligned ECM, a tumor-aligned medium, MCF-7 and MDAMB-231 breast cancer spheroids, human umbilical vein endothelial cells, and human stromal cells to recapitulate the tissue architecture.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632